State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: February 9, 2017                   523579
________________________________

In the Matter of MYRIAM
   FLEURISSAINT,
                    Appellant,
      v
                                            MEMORANDUM AND ORDER
LENOX HILL HOSPITAL et al.,
                    Respondents.

WORKERS' COMPENSATION BOARD,
                    Respondent.
________________________________


Calendar Date:   January 12, 2017

Before:   Peters, P.J., Egan Jr., Rose, Devine and Aarons, JJ.

                             __________


      Law Office of Joseph A. Romano, New York City (Joseph A.
Romano of counsel), for appellant.

      Foley, Smit, O'Boyle & Weisman, New York City (Michael P.
Furdyna of counsel), for Lenox Hill Hospital and another,
respondents.

                             __________


Devine, J.

      Appeal from a decision of the Workers' Compensation Board,
filed December 8, 2015, which, among other things, ruled that
claimant had no further causally related disability.

      Claimant, a surgical technician, hit her head at work on a
towel dispenser and sustained a compensable work-related injury
to her head that was later amended to include postconcussion
syndrome and neuropsychiatric injury. Thereafter, a Workers'
Compensation Law Judge (hereinafter WCLJ) determined, among other
                              -2-                   523579

things, that claimant sustained a 37.5% permanent partial
disability as a result of her injury. Claimant administratively
appealed and sought an increase to at least a 50% permanent
disability, while the employer and its workers' compensation
carrier maintained that the WCLJ's decision should be affirmed.
The Workers' Compensation Board ruled, among other things, that
claimant had no further psychological or neurological disability
and rescinded all awards subsequent to June 12, 2014. This
appeal ensued.1

      To the extent that claimant asserts that the Board erred in
sua sponte reversing the WCLJ's decision and finding no further
causally related disability when the only issue before it was
whether the percentage of disability should be increased, it is
without merit. The Board is granted "broad jurisdiction [that]
includes the power, on its own motion or on application, to
modify or rescind a [WCLJ's] decision . . . and . . . its
continuing jurisdiction embraces the power of modification or
change with respect to former findings, awards, decisions or
orders relating thereto, as in its opinion may be just" (Matter
of Ronda v Edenwald Contr., 216 AD2d 741, 741 [1995] [internal
quotation marks and citations omitted]; see Workers' Compensation
Law § 123).

      Contrary to claimant's further contention, the Board's
decision is supported by substantial evidence. The Board
credited the independent medical examiner (hereinafter IME) who
opined that, based upon his examinations of claimant and review
of her medical records, there was no objective basis for
claimant's neurological or psychiatric conditions as found by her
treating physicians. In fact, the IME noted efforts by claimant
to "simulate pathology" and exaggerate her symptoms and found "no
evidence of disability." Thus, notwithstanding medical proof
that could support a different result, substantial evidence


    1
        The notice of appeal was filed in the   name of claimant's
counsel rather than that of claimant. As the    only issues raised
on appeal relate to claimant, and there is no   prejudice as a
result of the mistake, we will disregard this   error (see CPLR
2001).
                              -3-                  523579

exists to support the Board's decision and it will not be
disturbed (see Matter of Franco v Peckham Indus. Inc., 91 AD3d
997, 997-998 [2012], lv denied 18 NY3d 810 [2012]; Matter of
Cuffe v Supercuts, 83 AD3d 1344, 1345 [2011], lv denied 17 NY3d
705 [2011]).

     Peters, P.J., Egan Jr., Rose and Aarons, JJ., concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court